          Case 1:19-cv-12497-PBS Document 52 Filed 06/02/21 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                     CIVIL ACTION NO. 19-cv-12497-PBS


 GEOFFREY TAMMARO and MEGAN
 TAMMARO,

                            Plaintiffs
 v.

 GARVIN MCHALE, MARK ASSAD,
 KEVIN SMITH, CHRISTOPHER
 SIMPSON, and BOSTON POLICE OFF.
 JOHN DOE,

                           Defendants.



       JOINT REPORT REGARDING ALTERNATIVE DISPUTE RESOLUTION


       Now come the parties to the above-referenced matter and hereby jointly request the

cancellation of the Alternative Dispute Resolution (ADR) conference currently scheduled for

June 15, 2021. As reason therefor, it is stated that following the case management conference on

May 6, 2021, the parties have continued their settlement discussions and determined that a trial

will be necessary to resolve this matter.
         Case 1:19-cv-12497-PBS Document 52 Filed 06/02/21 Page 2 of 3




Respectfully submitted,               Respectfully submitted,

PLAINTIFFS GEOFFREY TAMMARO           DEFENDANTS, GARVIN MCHALE, MARK
MEGAN TAMMARO,                        ASSAD, KEVIN SMITH, CHRISTOPHER
                                      SIMPSON,

By their attorneys,                   Henry Luthin
                                      Corporation Counsel

                                      By their attorneys,
/s/ Luke Ryan
Luke Ryan, Esq. BBO# 664999
David Hoose
Sasson, Turnbull, Ryan and House      /s/ John Fahey
100 Main Street, 3rd Floor            John Fahey, BBO No. 703399
Northampton, MA 01060                 Assistant Corporation Counsel
(413)586-4800                         Erika Reis, BBO No. 669930
lryan@strhlaw.com                     Senior Assistant Corporation Counsel
                                      City of Boston Law Department
Brendan J. Noonan, BBO# 688919        One City Hall Square, Room 615
Law Offices of Gerald J. Noonan       Boston, MA 02201
555 Pleasant Street                   (617) 635-4017 (Fahey)
Brockton, MA 02301                    (617) 635-4034 (Reis)
(508)588-0422                         John.Fahey@boston.gov
Bnoonan393@gmail.com                  Erika.Reis@boston.gov




                                       2
         Case 1:19-cv-12497-PBS Document 52 Filed 06/02/21 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this day, a copy of this document filed through the CM/ECF
system will be sent electronically to the registered participants as identified on the Notice of
Electronic Filing and paper copies will be sent to those indicated as non-registered participants.




Date: 6/2/21                                                  /s/ Luke Ryan
                                                              Luke Ryan




                                                 3
